



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Labrosse-Quinn, 2021 ONCA
    444

DATE: 20210618

DOCKET: C68922

Feldman, Miller and Paciocco
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Shawn Labrosse-Quinn

Appellant

Karin S. Stein, for the appellant

Andrew Hotke, for the respondent

Heard: June 15, 2021 by video
    conference

On appeal from the sentence imposed on December
    29, 2020 by Justice Mitch Hoffman of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

Following the oral hearing of this sentence
    appeal, the court found that leave to appeal sentence would be granted but the
    appeal dismissed, and announced the result to counsel with reasons to follow.
    These are the reasons.

[2]

The appellant pleaded guilty to robbery and
    possession of stolen property. He was the getaway driver for two masked men who
    robbed a convenience store at knifepoint, taking cash, cigarettes, and lottery
    tickets. The two men did not tell the appellant they were planning to rob the
    store. However, the appellant admitted that once they returned to the vehicle he
    knew or was wilfully blind to the fact that they were robbing the store. They
    instructed the appellant to drive away, which he did. The appellant received stolen
    lottery tickets as payment, which he later cashed at various retail outlets.
    The appellant was identified as a result of cashing the lottery tickets.

[3]

The sentencing judge imposed a six-month
    sentence and 18 months probation.

[4]

The appellant appeals his sentence on the basis
    that (1) the sentence was disproportionate because  the sentencing judge misconstrued
    the appellants role in the offences and imputed a higher level of moral
    culpability than warranted; and (2) the sentencing judge erred in not imposing
    a conditional sentence or intermittent sentence, and his reasons for so doing effectively
    established a mandatory minimum sentence for convenience store robberies.

[5]

For the reasons below, we do not agree that the
    sentencing judge erred.

Assessment of moral culpability

[6]

First, the appellant argues that the sentencing
    judge wrongly imputed to the appellant knowledge of the robbery that he did not
    have, resulting in the sentencing judge elevating the appellants moral
    culpability. We do not agree. The sentencing judges reasons, as well as the
    transcript of the guilty plea, demonstrate that the sentencing judge well understood
    the limited nature of the appellants knowledge of, and involvement in, the
    robbery. The appellants guilty plea established that  when the two men
    returned to the vehicle with the lottery tickets, cigarettes, and cash, he knew
    or was wilfully blind to the fact that they had robbed the store. It is
    inherent in the nature of the offence of robbery that it involves coercion. The
    appellant had to have known from the nature of the items taken that they would
    not have been accessible to the two men on open shelves and could only have been
    obtained through some measure of coercion of the store clerk. The sentencing
    judge accepted, however, that the appellant would not have known that the men
    had threatened the clerk with a knife. The sentencing judge expressly
    acknowledged that the appellants involvement in the robbery began only after
    his acquaintances had returned to the vehicle. The appellant was faulted for his
    decision to provide the means of escape, and for accepting the stolen lottery
    tickets as payment.

[7]

At the sentencing hearing, counsel for the
    appellant submitted that the appropriate range for the offences was 3  6
    months. Accordingly, it is difficult to now take the position that 6 months is disproportionate
    and excessive. We are not persuaded by the submission that parity with
R.
    v. Gray
, 2021 ONCA 86, mandates a lesser sentence. There were relevant differences
    between the appellant and the offender in
Gray
that justify different
    treatment, notably the application of
Gladue
principles in
Gray
and Grays positive steps towards rehabilitation post-conviction. Additionally,
    the appellant has the added conviction for possession of stolen property. In
    any event, the sentence imposed is not outside the relevant range.

Conditional or intermittent sentence

[8]

The sentencing judge expressly considered
    whether to impose a conditional sentence or an intermittent sentence. The
    sentencing judge noted the appellants age and that this was his first
    conviction for a criminal offence. He ultimately decided against a conditional
    or intermittent sentence based on the degree of the appellants moral
    culpability and the need for deterrence and denunciation of this type of crime.
    We do not agree with the submission that in so deciding the sentencing judge
    overemphasized deterrence and denunciation, or thereby categorically
    established a mandatory minimum for convenience store robberies. The sentencing
    judge was attentive to the particulars of the appellants actions and personal circumstances,
    was guided by all the relevant principles of sentencing and came to a sentence that
    was open to him. The appellant has not identified any error in principle that that
    would permit this court to interfere with the sentence imposed: see
R. v. Lacasse
,
    2015 SCC 64, para. 11.

Disposition

[9]

Leave to appeal sentence is granted and the appeal
    of sentence is dismissed.

K.
    Feldman J.A.

B.W.
    Miller J.A.

David
    M. Paciocco J.A.


